 Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 1 of 23 PageID #: 1



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MISSOURI




TAMARA REAVIS, Individually and        )
on behalf of the Heirs at Law of LARRY )
REAVIS, deceased,                      )
                                       )
                Plaintiff,             )
                                       )
V.                                     )   Case No.
                                       )
SAINT LOUIS COUNTY, MISSOURI, )
Serve at:                              )   JURY TRIAL DEMANDED
Department of Justice Services         )
Buzz Westfall Justice Center           )
100 South Central Avenue               )
Clayton, Missouri 63105                )
                                       )
and                                    )
                                       )
JULIA CHILDREY, Acting Director,       )
Serve at Place of Employment:          )
Department of Justice Services         )
Buzz Westfall Justice Center           )
100 South Central Avenue               )
Clayton, Missouri 63105                )
                                       )
and                                    )
                                       )
MELINDA FERGUSON, RN,                  )
Serve at Place of Employment:          )
Department of Justice Services         )
Buzz Westfall Justice Center           )
100 South Central Avenue               )
Clayton, Missouri 63105                )
                                       )
and                                    )
                                       )
MICHAEL KING, RN,                      )
Serve at Place of Employment:          )
Department of Justice Services         )
Buzz Westfall Justice Center           )
100 South Central Avenue               )
Clayton, Missouri 63105                )
                                       )
                                      1
     Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 2 of 23 PageID #: 2



and                                            )
                                               )
CHRISTI R. GONZALEZ, RN,                       )
Serve at Place of Employment:                  )
Department of Justice Services                 )
Buzz Westfall Justice Center                   )
100 South Central Avenue                       )
Clayton, Missouri 63105                        )
                                               )
and                                            )
                                               )
C.O. MARK BARBEAU,                             )
Serve at Place of Employment:                  )
Department of Justice Services                 )
Buzz Westfall Justice Center                   )
100 South Central Avenue                       )
Clayton, Missouri 63105                        )
                                               )
and                                            )
                                               )
KATIE CORA, RN,                                )
Serve at Place of Employment:                  )
Department of Justice Services                 )
Buzz Westfall Justice Center                   )
100 South Central Avenue                       )
Clayton, Missouri 63105                        )
                                               )
                Defendants.                    )

                                       COMPLAINT

         COMES NOW Plaintiff Tamara Reavis, Individually and on behalf of the Heirs at

Law of Larry Reavis, deceased, and for her Complaint against the Defendants who are sued

in their individual and official capacities states the following:

                                     INTRODUCTION

1.       Plaintiff Tamara Reavis, Individually and on behalf of the Heirs at Law of Larry

Reavis, deceased, seeks judgment against Defendants for violation of Mr. Reavis’ rights

under the Eighth and Fourteenth Amendments to the Constitution of the United States and

42 U.S.C. §§ 1983 and 1988; violation of his rights under the Missouri Constitution; and

Missouri's negligence, negligent supervision, negligent training, negligent retention, and
                                              2
     Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 3 of 23 PageID #: 3



 wrongful death laws. Plaintiff also seeks judgment against Defendant Saint Louis County,

 Missouri, for implicitly or explicitly adopting and implementing policies, customs, or

 practices that included, among other things, allowing correction officers with no or

 inadequate training to assess the conditions, including the medical conditions and/or

 withhold medical t r e a t m e n t and/or deny medical treatment to inmates with serious

 medical needs, including Mr. Reavis. These policies, customs, or practices and/or failure

 to have the same reflected a deliberate indifference to the serious medical needs of Mr.

 Reavis.

                                JURISDICTION AND VENUE

2.         This action is brought, in part, pursuant to 42 U.S.C. § 1983 for the deprivation of

civil rights; jurisdiction is therefore appropriate under 28 U.S.C. §§ 1331 and 1343.

3.         This Court has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

4.         The claims asserted herein arose in the Eastern District of Missouri, Saint Louis

County, and venue is therefore proper in this Court.

                                           PARTIES

5.         Plaintiff Tamara Reavis is and was at all times relevant herein the spouse of Larry

Reavis. Plaintiff is therefore the appropriate party to bring this action on behalf of all

members of the class for wrongful death pursuant to R.S.Mo. § 537.080.

6.         Defendant Saint Louis County, Missouri (“Saint Louis County”) is a political

subdivision of the State of Missouri and operates the Saint Louis County Justice Center

(“SLCJC”), a jail located in Saint Louis County, Missouri a/k/a “Buzz Westfall Justice

Center.”

7.         Saint Louis County is the political subdivision of the State of Missouri that is


                                               3
      Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 4 of 23 PageID #: 4



responsible for the wrongful death of Mr. Reavis, which was caused by the intentional acts

and/or failures to act of the duly appointed officers and/or corrections personnel of Saint

Louis County, who were acting by virtue of or under color of the office at the time, as

well as the negligent acts and/or omissions of each and every other Defendant, who were

employees and/or agents of said county, and were acting within their scope of employment.

8.        At all times relevant hereto, upon information and belief, Defendant Julia Childrey

was a citizen and resident of Saint Louis County, Missouri and was acting in her capacity

as the Acting Director of SLCJC, employed by Saint Louis County, Missouri and acting

under the color of State law at the time of Mr. Reavis’ death. She is hereby sued in both her

individual and official capacities. Upon information and belief, she was responsible for the

daily operations of the SLCJC and the policymaker for Saint Louis County with respect to

the operations of the SLCJC.

9.        At all times relevant hereto, upon information and belief, Defendant Melinda

Ferguson was a citizen and resident of Saint Louis County, Missouri and was acting in her

capacity as a Registered Nurse of the Saint Louis County Department of Public Health,

Public Health and Primary Care Integration Division serving SLCJC, employed by Saint

Louis County, Missouri and acting under the color of State law at the time of Mr. Reavis’

death. She is hereby sued in both her individual and official capacities.

10.       At all times relevant hereto, upon information and belief, Defendant Michael King

was a citizen and resident of Saint Louis County, Missouri and was acting in his capacity as

a Registered Nurse of the Saint Louis County Department of Public Health, Public Health

and Primary Care Integration Division serving SLCJC, employed by Saint Louis County,

Missouri and acting under the color of State law at the time of Mr. Reavis’ death. He is

hereby sued in both his individual and official capacities.


                                              4
      Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 5 of 23 PageID #: 5



11.       At all times relevant hereto, upon information and belief, Defendant Christi R.

Gonzalez was a citizen and resident of Saint Louis County, Missouri and was acting in her

capacity as a Registered Nurse of the Saint Louis County Department of Public Health,

Public Health and Primary Care Integration Division serving SLCJC, employed by Saint

Louis County, Missouri and acting under the color of State law at the time of Mr. Reavis’

death. She is hereby sued in both her individual and official capacities.

12.       At all times relevant hereto, upon information and belief, Defendant C.O. Mark

Barbeau was a citizen and resident of Saint Louis County, Missouri and was acting in his

capacity as Corrections Officer of SLCJC, employed by Saint Louis County, Missouri and

acting under the color of State law at the time of Mr. Reavis’ death. He is hereby sued in

both his individual and official capacities.

13.       At all times relevant hereto, upon information and belief, Defendant Katie Cora

was a citizen and resident of Saint Louis County, Missouri and was acting in her capacity

as a Registered Nurse of the Saint Louis County Department of Public Health, Public Health

and Primary Care Integration Division serving SLCJC, employed by Saint Louis County,

Missouri and acting under the color of State law at the time of Mr. Reavis’ death. She is

hereby sued in both her individual and official capacities.

14.       Saint Louis County has established and/or delegated to Defendant Childrey and/or

other Defendant employees of the SLCJC the responsibility of establishing and

implementing policies, practices, procedures and customs of administration in the SLCJC

in providing medical care, medical screening, safety screenings and appropriate monitoring

of each inmate; and for implementing policies, practices, procedures, and/or customs for

training other detention officers in these matters.

15.       SLCJC’s Corrections Medicine Program is operated by and through the Saint Louis


                                               5
      Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 6 of 23 PageID #: 6



County Department of Public Health, Public Health and Primary Care Integration Division

which is accredited by the American Correctional Association and adheres to their

standards.

16.       All negligent and/or intentional acts and/or omissions which caused the death of

Mr. Reavis occurred while he was in the custody of the SLCJC located in Clayton, Saint

Louis County, Missouri.

17.       All negligent and/or intentional acts and/or omissions which caused the death of

Mr. Reavis occurred while he was incarcerated at the SLCJC located in Clayton, Saint Louis

County, Missouri.

18.       These causes of action arose under the 8th and 14th Amendments of the U.S.

Constitution and 42 USC §§ 1983 and 1988, under the Constitution of the State of Missouri

and under Missouri common law for negligence, negligent supervision, negligent training,

negligent retention and wrongful death.

19.       Each of the intentional and/or negligent acts and/or omissions complained of herein

which cause the death of Mr. Reavis occurred between January 17, 2019 and January 18,

2019, the date of his death in the SLCJC and/or while in custody of the SLCJC.

                                           FACTS

20.       On or about January 17, 2019, Mr. Reavis was taken into custody and booked into

the SLCJC at approximately 1302 hours and was housed in cell 8 on floor 3. Mr. Reavis

was being held on a violation of a protective order and detoxing due to alcohol consumption.

21.       On January 17, 2019, Plaintiff who is and was at all relevant times Mr. Reavis’

spouse, contacted the officers by telephone informing them of Mr. Reavis’ detoxification and

need for medical attention.

22.       During the booking process, Defendant Ferguson performed a routine general


                                              6
      Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 7 of 23 PageID #: 7



medical examination on January 17, 2019 at approximately 1253 hours.

23.       Defendant Ferguson’s medical examination found that Mr. Reavis was intoxicated

and detoxing due to alcohol consumption.

24.       Mr. Reavis’ alcohol withdrawal assessment of January 17, 2019 yielded the

presence of tremors, paroxysmal sweats, anxiety, agitation and further nausea/vomiting,

tremors, paroxysmal sweats and anxiety on January 18, 2019.

25.       During his medical examination, Mr. Reavis admitted to Defendant Ferguson that

he had been admitted to a treatment center in 2016 for alcohol abuse.

26.       Defendant Ferguson diagnosed Mr. Reavis with ETOH abuse (alcohol abuse) at the

time of booking, but he was not provided medical care.

27.       Defendants Saint Louis County and Ferguson knew that Mr. Reavis was intoxicated

and detoxing from alcohol at the time of the booking process, but he was not provided

medical care.

28.       Defendant Ferguson observed Mr. Reavis to be having steady tremors at booking

with a disheveled, unkempt appearance.

29.       On January 17, 2019, Mr. Reavis was later examined by Defendant King who noted

that he was currently intoxicated and withdrawing, but he was not provided medical care.

30.       On January 18, 2019, Mr. Reavis’ medical assessment remained alcohol

withdrawal, moderate benzodiazepine – alcohol withdrawal taper per Defendant Gonzalez,

but he was not provided medical care.

31.       In the early morning hours of January 18, 2019, Defendant Gonzalez administered

medications consistent with alcohol withdrawal to Mr. Reavis for headache, diarrhea,

nausea and vomiting.

32.       On January 18, 2019 at approximately 0700-0715 hours, Defendant Barbeau


                                            7
      Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 8 of 23 PageID #: 8



dropped off a breakfast tray for Mr. Reavis and noticed him visibly shaking, but he was not

provided any medical care at that time.

33.       Inmate T.M. was also present with Defendant Barbeau and noted that Mr. Reavis

stated, “I wonder if I had a seizure.”

34.       On January 18, 2019 at approximately 0730 hours, Defendant Barbeau and Inmate

T.M. collected the breakfast tray from Mr. Reavis and noticed that he had not consumed any

food other than his milk and was still walking around his cell visibly shaking, but he was

not provided medical care.

35.       On January 18, 2019 at approximately 0830 hours, Defendant Barbeau made his

rounds noticing that Mr. Reavis was still walking around his cell visibly shaking, but he was

not provided medical care.

36.       At one point that morning, Defendant Barbeau witnessed Mr. Reavis exit his bed

and walk to the toilet as if he was sick, but he was not provided medical care.

37.       Later at approximately 0903 hours, Defendants Barbeau and Cora performed a

medical tour of the SLCJC.

38.       On January 18, 2019 at approximately 0900 hours, Defendants Barbeau and Cora

approached Mr. Reavis’ cell and noticed that his mattress was hanging halfway off the bed.

39.       At this time, Defendant Cora did not see Mr. Reavis in his cell.

40.       Defendant Cora then walked up to the cell window and looked inside noting Mr.

Reavis to be in the prone position facedown.

41.       Defendant Cora knocked on the cell door and did not get a response from Mr.

Reavis.

42.       Defendant Cora called out Mr. Reavis’ name which did not elicit a response.

43.       Defendant Cora noted that Mr. Reavis was cold to the touch.


                                               8
      Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 9 of 23 PageID #: 9



44.       Once Defendant Cora rolled Mr. Reavis over and determined she needed assistance,

she then went to the nurses’ station to obtain extra assistance and a crash cart.

45.       Upon arriving back at Mr. Reavis’ cell, Defendant Cora and others rolled him over

to discover that he was in rigor mortis with mottling to his toes and a vomit-covered purple

face.

46.       Defendant Cora began medical life-saving procedures until emergency medical

services arrived to take over the responsibility of Mr. Reavis.

47.       On January 19, 2019, Dr. Sabharwal performed an autopsy of Mr. Reavis at

Medical Examiner’s Office located at 6059 Hanley Road, Saint Louis, Missouri 63134.

48.       Mr. Reavis’ death certificate listed the underlying cause of death as chronic ethanol

use.

49.       Defendants knew of Mr. Reavis’ condition and “detoxification,” but he was not

provided medical care.

50.       Defendants knew Mr. Reavis had been vomiting, disoriented, having tremors and

not eating, but he was not provided medical care.

51.       Defendants knew of Mr. Reavis’ need for immediate medical attention and

continually disregarded his health and safety.

52.       Defendants were aware that Mr. Reavis had an objectively serious medical need as

it was obvious based on his condition and Defendants’ comments about his condition, but

he was not provided medical care.

53.       Defendants individually and in concert with one another intentionally, willfully,

maliciously, and while acting under the color of State law showed a deliberate indifference

to Mr. Reavis’ serious needs, including medical needs and intervention, in that they had

actual knowledge of his intoxicated condition and did not provide any medical treatment or


                                               9
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 10 of 23 PageID #: 10



allow him contact with anyone who could provide proper and/or adequate medical

treatment.

54.      Defendants individually and in concert with one another through the policies and

procedures instituted by them and Defendant Saint Louis County fostered an environment

which led to the deliberate indifference of Mr. Reavis serious needs in contravention of his

civil rights.

55.      Defendant Saint Louis County was negligent in its supervision of the SLCJC and

the employees, deputies, and/or correction personnel therein.

56.      Each of the Defendants, individually and in concert with one another, acted under

the color of State law in both his/her individual and official capacities to deprive Mr. Reavis

of his right to adequate and/or proper care, including medical care. This is a right secured

to Mr. Reavis by the 8th and 14th Amendments to the Constitution of the United States

and by 42 U.S.C. §1983.

57.      As a direct and proximate result of the intentional and/or negligent acts of all

Defendants, Plaintiff suffered the loss of her husband and the father of her children.

58.      As a direct and proximate result of the actions of all Defendants described above

and pursuant to Mo. Rev. Stat. 537.090, Plaintiffs have damages as follows: damages that

decedent Mr. Reavis suffered between the time of his incarceration to the time of his death,

and for the recovery of which the decedent might have maintained an action had death not

ensued; pecuniary loss suffered by reason of the death of Mr. Reavis; funeral expenses; and

a reasonable value of the services, consortium, companionship, comfort, instruction,

guidance, counsel, training, and the support of which Plaintiff has been deprived by reason

of the death of Mr. Reavis.

59.      All of the aforementioned actions demonstrate that Defendants’ actions were


                                              10
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 11 of 23 PageID #: 11



reckless and/or callously indifferent to Mr. Reavis’ rights so as to justify consideration by

the trier of fact of aggravating circumstances in determining the amount of damages to be

allowed.

60.        Plaintiff is entitled to compensation for violations of Mr. Reavis’ constitutional

rights that all Defendants inflicted upon him, including but not limited to all damages

allowable for wrongful death pursuant to R.S.Mo. § 537.080; pain and suffering before

death; attorney's fees; and punitive damages.

                                         COUNT 1:
                    Violation of Civil Rights Pursuant to Title 42 U.S.C. § 1983

61.        Plaintiff hereby incorporates by reference the allegations made in each preceding

paragraphs as if each were set forth herein.

62.        From the time he was in custody, Mr. Reavis had objectively serious medical needs,

but he was not provided proper medical care to maintain his health.

63.        Mr. Reavis’ medical need was so obvious that even a layperson would easily

recognize the need for medical attention, but he was not provided proper medical care to

maintain his health.

64.        Mr. Reavis’ serious medical need was apparent by his actions and by the fact that

Defendants acknowledged he was going through “detoxification,” but he was not provided

proper medical care to maintain his health.

65.        Mr. Reavis’ serious medical need was apparent by his actions and the fact that

Plaintiff, his wife, informed law enforcement of his bad detoxifications, but he was not

provided proper medical care to maintain his health.

66.        Mr. Reavis showed obvious signs of detoxification through his actions witnessed

by Defendants including but not limited to vomiting, disorientation, having tremors and not

eating, but he was not provided proper medical care to maintain his health.

                                                11
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 12 of 23 PageID #: 12



67.      Despite Mr. Reavis’ obvious signs of detoxification, Defendants failed to provide

him proper medical care to maintain his health.

68.      A reasonable officer and/or corrections personnel would have understood that

failing to seek medical care for one who exhibited the signs of Mr. Reavis would violate his

constitutional rights.

69.      Defendants deliberately disregarded Mr. Reavis’ objectively serious medical

condition.

70.      Given Mr. Reavis’ condition, a reasonable officer in Defendants' position would have

understood that failing to get him medical care violated his constitutional right.

71.      From the time Mr. Reavis was in custody, Defendants were aware that he was

experiencing alcohol withdrawal and required medical attention, but he was not provided

proper medical care to maintain his health.

72.      Defendants knew that there was a substantial risk that Mr. Reavis was in a critical

state and his need for medical attention was obvious, but he was not provided proper medical

care to maintain his health.

73.      Defendants failed to obtain any medical care for Mr. Reavis or take any other

reasonable measures to deal with Mr. Reavis’ condition.

74.      In committing the acts complained of herein, Defendants acted under color of State

law to show deliberate indifference to a serious medical need and to the substantial risk of

death by Mr. Reavis after having actual knowledge of such need for care, including medical

care, and in deprivation of Mr. Reavis’ rights under the Due Process Clause of the 14th

Amendment of the United States Constitution.

75.      As a direct and proximate result of the violation of Mr. Reavis’ constitutional rights

by the Defendants, Mr. Reavis suffered general and special damages as alleged in the

Complaint and is herein entitled to relief under 42. U.S.C. § 1983.
                                              12
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 13 of 23 PageID #: 13



76.      The conduct of the Defendants was willful, malicious, oppressive, and reckless and

are of such nature that punitive damages should be imposed in the amount commiserate with

the wrongful acts alleged herein.

        WHEREFORE, Plaintiff prays this Court:

        A.      Enter judgment in favor of Plaintiff and against Defendants;

        B.      Award Plaintiff compensatory damages and damages for aggravating
                circumstances against Defendants;

        C.      Award Plaintiff punitive damages;

        D.      Award Plaintiff reasonable attorney's fees and costs pursuant to 42 U.S.C. §
                1988 and any other applicable provisions of law; and

        E.      Allow such other relief as the Court deems just and proper.

                                        COUNT 2:
               Violation of Civil Rights Pursuant to Title 42 U.S.C. § 1983
  (Failure to Implement Appropriate Policies, Customs, and Practices and Failure to
                              Train, Supervise and Retain)

77.      Plaintiff hereby incorporates by reference the allegations made in each preceding

paragraph as if each were set forth herein.

78.      From the time Mr. Reavis was in custody, Mr. Reavis had objectively serious

medical needs, but he was not provided proper medical care to maintain his health.

79.      Defendants deliberately disregarded Mr. Reavis’ objectively serious medical needs

and failed to provide proper medical care to maintain his health.

80.      Given Mr. Reavis’ condition, a reasonable officer and/or corrections personnel in

Defendants' position would have understood that failing to get him proper medical care

violated his constitutional right.

81.      At all times relevant herein, Defendant Saint Louis County had implemented the

approved the Saint Louis County Public Health’s Corrections Medicine policies and

procedures for SLCJC.
                                               13
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 14 of 23 PageID #: 14



82.     Defendant Saint Louis County developed a Policy titled “Employee Standards of

Conduct” which provides that, “[t]he Saint Louis County Department of Health (DPH)

Corrections Medicine program shall ensure that all personnel adhere to a professional code

of conduct that positively and professionally supports the delivery of excellent healthcare

and honorably represents DPH and Saint Louis County government.”

83.     Defendant Saint Louis County’s “Continuous Quality Improvement Program”

policy’s purpose is “[t]o promote a culture of quality improvement (QI) within the Saint

Louis County Department of Public Health (DPH) Corrections Medicine Program that

includes a program-wide philosophy of improving health outcomes and overall patient …

experiences.”

84.     Defendant Saint Louis County’s policy titled “Drug and Alcohol Withdrawal”

specifically provides in part, “[d]etoxification requires special training and certification,

which currently is not held by this facility and the programs therein, thus shall not be

performed at the Buzz Westfall Justice Center.”

85.     In direct contradiction, Defendant Saint Louis County’s policy titled “Withdrawal

for Alcohol and Chemically Dependent Patients” provides that, “[a]ll newly incarcerated

patients who report use of alcohol, benzodiazepine or opioids, or have a positive urine drug

screen (UDS) for such substances shall be medically evaluate, observed for symptoms of

withdrawal, and medicated for symptoms of withdrawal, when indicated.”

86.     Defendant Saint Louis County’s policy titled “Withdrawal for Alcohol and

Chemically Dependent Patients” further provides a course of treatment for patients in

alcohol withdrawal for which all staff are responsible for adherence.

87.     Defendant Saint Louis County's policy, custom and/or practice resulted in

deprivation of Mr. Reavis’ constitutional rights.


                                             14
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 15 of 23 PageID #: 15



88.      Defendant Saint Louis County's custom and/or practice to ignore clear signs of

severe detoxification and not provide medical treatment deprived Mr. Reavis of his

constitutional rights.

89.      Alternatively, Defendant Saint Louis County's failure to have an adequate policy,

custom and/or practice resulted in the violation of Mr. Reavis’ constitutional rights.

90.      Defendant Saint Louis County developed and maintained policies, customs and

practices exhibiting deliberate indifference to Mr. Reavis’ constitutional rights.

91.      Alternatively, Defendant Saint Louis County failed to have adequate policies,

customs, and practices to protect inmate's constitutional rights.

92.      Defendant Saint Louis County developed policies, customs, and practices violating

Mr. Reavis’ constitutional rights in failing to get him medical care when needed and provide

for his safety.

93.      Defendant Saint Louis County failed to train, supervise, and retain staff on the

rights of intoxicated inmates who were going through detoxification, thereby demonstrating

a deliberate indifference to Mr. Reavis.

94.      This failure to train amounts to a deliberate indifference to the rights of persons

whom SLCDC staff come into contact with, including Mr. Reavis.

95.      Upon information and belief, Defendant Saint Louis County appointed officers

and/or corrections officers, who were not licensed and/or adequately trained medical

professionals, to screen the needs, including medical needs of inmates incarcerated in

SLCDC.

96.      Upon information and belief, Defendant Childrey, as Acting Director, was the

highest-ranking official, had direct management supervision over the jail staff, and was

responsible for setting and implementing County policy with respect to the jail. In the

                                              15
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 16 of 23 PageID #: 16



alternative, Defendants Ferguson, King, Gonzalez, Barbeau and Cora were inadequately

trained and supervised by Defendant Saint Louis County.

97.       From January 17, 2019 to January 18, 2019, Mr. Reavis was a detainee and inmate

at SLCJC, where he came under the care, custody, and control of Defendants, during which time, and

at all times, he was in serious need of care, including medical care, a fact which Defendants, through

their agents and employees knew, but did not provide proper medical care to maintain his health.

98.       Defendants Saint Louis County and Childrey implicitly or explicitly adopted and

implemented policies, customs, or practices that included, among other things, allowing

correction officers and personnel with no or inadequate training to assess the conditions,

including the medical conditions and/or withhold medical treatment and/or deny medical

treatment to inmates with serious medical needs, including Mr. Reavis, which policies,

customs, or practices reflected a deliberate indifference to the serious medical needs of Mr.

Reavis.

99.       The failures of Defendants Saint Louis County and Childrey to implement policies

and procedures that would provide Mr. Reavis with reasonable access to a properly and/or

adequately trained and/or qualified medical provider amounts to deliberate indifference to

Mr. Reavis’ serious medical needs.

100.      At the time of the above-described events, it was the custom or policy of Defendant

Saint Louis County to inadequately supervise and train its corrections officers and personnel

with intoxicated inmates, thereby evidencing a deliberate indifference to Mr. Reavis’

constitutional rights.

101.      Defendant Saint Louis County was deliberately indifferent to Mr. Reavis’

constitutional rights by failing to follow a policy in place to protect the rights of intoxicated

inmates going through detoxification and implementing a contradictory policy.

102.      The need for training Saint Louis County staff on the rights of intoxicated inmates
                                              16
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 17 of 23 PageID #: 17



is obvious, and the lack of training by Saint Louis County was so inadequate that it was

likely to result in violating the rights of intoxicated inmates going through detoxification,

including Mr. Reavis.

103.     Defendant Saint Louis County's failure to supervise Saint Louis staff constituted a

tacit authorization of the offensive acts.

104.     In committing the acts complained of herein, Defendants acted under color of State

law to show deliberate indifference to a serious medical need and to the substantial risk of

death by Mr. Reavis after having actual knowledge of such need for care, including medical

care, and in deprivation of Mr. Reavis’ rights under the Due Process Clause of the 14th

Amendment of the United States Constitution.

105.     As a direct and proximate result of the violation of Mr. Reavis’ constitutional rights

by the Defendants, Mr. Reavis suffered general and special damages as alleged in the

Complaint and is herein entitled to relief under 42. U.S.C. §1983.

106.     The conduct of the Defendants was willful, malicious, oppressive, and reckless and

are of such nature that punitive damages should be imposed in the amount commiserate with

the wrongful acts alleged herein.

       WHEREFORE, Plaintiff prays this court:

       A.      Enter judgment in favor of Plaintiff and against Defendants;

       B.      Award Plaintiff compensatory damages and damages for aggravating
               circumstances against Defendants;

       C.      Award Plaintiff punitive damages;

       D.      Award Plaintiff reasonable attorney's fees and costs pursuant to 42 U.S.C. §
               1988 and any other applicable provisions of law; and

       E.      Allow such other relief as the Court deems just and proper.




                                              17
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 18 of 23 PageID #: 18



                                      COUNT 3:
                                   Negligence Per Se
                            Violation of R.S.Mo. § 221.120
                       (Medicine and medical attention for prisoners)

107.    Plaintiff hereby incorporates by reference the allegations made in each preceding

paragraph as if each were set forth herein.

108.    From the time Mr. Reavis was in custody, Mr. Reavis had objectively serious

medical needs, but he was not provided proper medical care to maintain his health.

109.    Defendants deliberately disregarded Mr. Reavis’ objectively serious medical needs

and failed to provide proper medical care to maintain his health.

110.    Given Mr. Reavis’ condition, a reasonable officer in Defendants' position would

have understood that failing to get him proper medical care violated his constitutional right.

111.    At all times relevant herein, the Revised Statutes of the State of Missouri provided

in Section 221.120.1 that, “[i]f any prisoner confined to the county jail is sick and in the

judgment of the jailer, requires the attention of a physician, dental care or medicine, the

jailer shall procure the necessary medicine, dental care or medical attention necessary or

proper to maintain the health of the prisoner.”

112.    Defendants violated R.S.Mo. § 221.120 with regard to the rights of inmates to

receive necessary and proper medical attention, thereby demonstrating a deliberate

indifference to Mr. Reavis.

113.    Defendants breached their duty to Mr. Reavis in failing to procure the necessary

medicine, dental care or medical attention necessary or proper to maintain the health of Mr.

Reavis while incarcerated in SLCDC.

114.    Upon information and belief, Defendant Childrey was the highest-ranking official,

had direct management supervision over the jail staff, and was responsible for ensuring

compliance with the laws of the State of Missouri with respect to the jail.

                                              18
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 19 of 23 PageID #: 19



115.    From January 17, 2019 to January 18, 2019, Mr. Reavis was a detainee and

inmate at SLCDC, where he came under the care, custody, and control of Defendants, during

which time, and at all times, he was in serious need of care, including medical care, a fact

which Defendants, through their agents and employees knew, but failed to provide proper

medical care to maintain his health.

116.    Defendants Saint Louis County and Childrey implicitly or explicitly adopted

procedures which allowed correction officers to violate the laws of the State of Missouri,

including the medical conditions and/or withhold medical treatment and/or deny medical

treatment to inmates with serious medical needs, including Mr. Reavis reflecting a deliberate

indifference to the serious medical needs of Mr. Reavis.

117.    The failures of Defendants denied Mr. Reavis with reasonable access to a properly

and/or adequately trained and/or qualified medical provider which amounts to deliberate

indifference to Mr. Reavis’ serious medical needs.

118.    In committing the acts complained of herein, Defendants acted under color of State

law to show deliberate indifference to a serious medical need and to the substantial risk of

death by Mr. Reavis after having actual knowledge of such need for care, including medical

care, and in violation of R.S.Mo. § 221.120.

119.    As a direct and proximate result of the violation by the Defendants, Mr. Reavis

suffered general and special damages as alleged in the Complaint.

120.    The conduct of the Defendants was willful, malicious, oppressive, and reckless and

are of such nature that punitive damages should be imposed in the amount commiserate with

the wrongful acts alleged herein.

       WHEREFORE, Plaintiff prays this court:

       A.      Enter judgment in favor of Plaintiff and against Defendants;


                                               19
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 20 of 23 PageID #: 20



       B.      Award Plaintiff compensatory damages and damages for aggravating
               circumstances against Defendants;

       C.      Award Plaintiff punitive damages;

       D.      Award Plaintiff reasonable attorney's fees and costs; and

       E.      Allow such other relief as the Court deems just and proper.

                                       COUNT 4:
                                      Wrongful Death

121.    Plaintiff hereby incorporates by reference the allegations made in each preceding

paragraph as if each were set forth herein.

122.    Defendants owed a duty to ensure the safety of inmates and detainees of SLCJC,

specifically Mr. Reavis. This duty included the duty to provide adequate medical care.

123.    Defendants breached their duty of care in failing to provide adequate care, including

medical care; in failing to properly assess and examine Mr. Reavis; and in failing to properly

monitor Mr. Reavis.

124.    As a direct and proximate result of the aforementioned negligence and breach of

care by the Defendants, Mr. Reavis was injured, caused to suffer conscious pain, suffering,

and loss of life, and Plaintiff sustained damage, as more fully set forth herein.

125.    That by reason of the foregoing, Plaintiff is entitled to recover fair and reasonable

damages against the Defendants as provided for in § 537.080 R.S.Mo. for the wrongful

injuries to and the wrongful death of Mr. Reavis, including special damages for his funeral

and burial.

126.    From the beginning of his detention hereinabove until his untimely death, Mr.

Reavis suffered physical and mental pain which is an item of damage to be considered and

awarded.

127.    Defendants' conduct in this case, as set forth in the Complaint constitutes

                                              20
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 21 of 23 PageID #: 21



aggravating circumstances within the meaning of the laws of the State of Missouri.

Furthermore, this conduct was undertaken with knowledge that such conduct produced a

high degree of probability of injury to Mr. Reavis, or others similarly situated, and was done

with such reckless or callous indifference and conscious disregard for the life and safety of

others so that public policy requires punishment through the form of aggravating

circumstances.

       WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them

jointly and severally, for damages, including prejudgment interest, in a fair and reasonable

sum in excess of $75,000.00, their costs incurred herein, punitive damages, and for such

other relief as is deemed appropriate by the Court.

                              INJURIES AND DAMAGES

128.    Plaintiff hereby incorporates by reference the allegations made in each preceding

paragraph as if each were set forth herein.

129.    As a direct and proximate result of the negligence set forth above, decedent Mr.

Reavis suffered great personal injury, pain and suffering and mental anguish prior to his

death. As a direct and proximate result of the Defendants' deliberate indifference to the

serious medical needs of Plaintiffs’ decedent, Mr. Reavis, he was forced to suffer the

following severe, permanent and devastating injuries: Mr. Reavis was caused to suffer a

deterioration of his condition, severe anxiety and distress, severe mental anguish, and all

said conditions led to high levels of anxiety and anguish, and these conditions caused him

great physical pain and mental suffering prior to his death. Defendants' deliberate

indifference to the serious medical needs of decedent Mr. Reavis worsened and exacerbated

decedent's condition, causing him great physical pain and mental anguish.

130.   As a direct and proximate result of the deliberate indifference to the serious medical


                                              21
  Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 22 of 23 PageID #: 22



needs of Plaintiff’s decedent Mr. Reavis, Plaintiff has been deprived of decedent's valuable

services, companionship, comfort, consortium, instruction, guidance, counsel, training,

support, love, and affection. Additionally, decedent suffered great physical pain and mental

anguish through the time period of the Defendants' deliberate indifference to his serious

medical needs.

131.      As a direct and proximate result of the Defendants' deliberate indifference to

decedent Mr. Reavis’ serious medical needs, the decedent suffered the loss of life, and with

it the loss of future income and enjoyment of life.

132.      Plaintiff is entitled to recover punitive damages from the Defendants for their

intentional, willful, and malicious acts and/or omissions which constituted a deliberate

indifference to the Mr. Reavis’ serious medical needs in violation of his civil rights pursuant

to 42 U.S.C. § 1983.

                               DEMAND FOR JURY TRIAL

         Plaintiff hereby demands trial by jury on all of the above issues, costs herein

incurred, fees where appropriate, and for such relief as is deemed appropriate by the

Court.




                                               22
Case: 4:19-cv-02916 Doc. #: 1 Filed: 10/25/19 Page: 23 of 23 PageID #: 23




                                    Respectfully submitted,

                                    LAUREN ALLEN, LLC

                                    /s/ Lauren Perkins Allen
                                    Lauren Perkins Allen
                                    Bar No. 49845MO
                                    2345 Grand Blvd., Ste. 1600
                                    Kansas City, Missouri 64108
                                    T: 816.877.8120
                                    F: 816.817.1120
                                    Email: lpa@laurenallenllc.com

                                    and

                                    /s/ Michael J. Sudekum
                                    Michael J. Sudekum
                                    Bar No. 49738MO
                                    MANDEL & MANDEL, LLP
                                    101 Market Street, Suite 850
                                    St. Louis, Missouri 63101
                                    T: 314.621.1701
                                    F: 314.621.4800
                                    Email: mike@mandelmandel.com
                                    ATTORNEYS FOR PLAINTIFF




                                   23
